AGROFRESH SOLUTIONS, INC.


RESTRICTED STOCK AGREEMENT
FOR
______________________
1.Award of Restricted Stock. AGROFRESH SOLUTIONS, INC., a Delaware corporation
(the “Company”) hereby grants, as of _________________, 201_ (the “Date of
Grant”), to ________________ (the “Recipient”), _________ restricted shares of
the Company’s common stock (collectively the “Restricted Stock”). The Restricted
Stock shall be subject to the terms, provisions and restrictions set forth in
this Agreement and the AgroFresh Solutions, Inc. 2015 Incentive Compensation
Plan, as may be amended from time to time (the “Plan”), which is incorporated
herein for all purposes. As a condition to entering into this Agreement, and as
a condition to the issuance of any Shares (or any other securities of the
Company), the Recipient agrees to be bound by all of the terms and conditions
herein and in the Plan.
2.    Vesting of Restricted Stock.
(a)    Except as otherwise provided in Sections 2(b) and (c) of this Agreement
or in the Plan, the Restricted Stock shall vest in the following amounts, upon
the satisfaction of the following conditions at the following times (the
“Performance Vesting Date(s)”), provided that the Recipient’s Continuous Service
with the Company and its Related Entities continues through and on the
applicable Performance Vesting Dates (except as otherwise provided herein):
Percentage of Restricted Stock
Performance Vesting Date
33 1/3%
If and to the extent that the Committee certifies, in writing, based upon the
Company’s audited financial statements for the 2015 calendar year, that the
EBITDA for the 2015 calendar year equals or exceeds the 2015 EBITDA Goals, then
the Performance Vesting Date shall be the one year anniversary of the Date of
Grant
33 1/3%
If and to the extent that the Committee certifies, in writing, based upon the
Company’s audited financial statements for the 2016 calendar year, that the 2016
EBITDA Goals for the 2016 calendar year are satisfied, then the Performance
Vesting Date shall be the two year anniversary of the Date of Grant
33 1/3%
If and to the extent that the Committee certifies, in writing, based upon the
Company’s audited financial statements for the 2017 calendar year, that the 2017
EBITDA Goals for the 2017 calendar year are satisfied, then the Performance
Vesting Date shall be shall be the three year anniversary of the Date of Grant

For purposes of this Agreement, the 2015 EBITDA Goals shall be determined by the
Committee, within its discretion, as soon as administratively practicable after
the Date of Grant, and the 2016 EBITDA Goals and the 2017 EBITDA Goals shall be
determined by the Committee, within its discretion, within the first ninety (90)
days of the calendar year to which it relates, and shall be set forth on an
appendix hereto and incorporated herein.




NY 245379733v2

--------------------------------------------------------------------------------



In addition, in the event that the applicable EBITDA Goals are not achieved with
respect to an applicable Performance Vesting Date, other than the Performance
Vesting Date occurring on the three year anniversary of the Date of Grant (the
“Missed Vesting Date”), and Recipient’s Continuous Service continues through and
on the subsequent Performance Vesting Date (the “Subsequent Vesting Date”), if
(i) the EBITDA Goals for the performance period(s) applicable to the Missed
Vesting Date(s), and (ii) the EBITDA Goals for the performance period applicable
to the Subsequent Vesting Date, are achieved on a cumulative basis, then the
Restricted Stock that would have vested on Missed Vesting Date(s) shall vest on
the Subsequent Vesting Date.
For purposes of this Agreement, “EBITDA” shall mean the Company’s and its
Related Entities’ consolidated earnings before interest, taxes, depreciation and
amortization, calculated in accordance with generally accepted accounting
principles and as set forth in the Company’s audited financial statements.
Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Performance
Vesting Date, and all vesting shall occur only on the appropriate Performance
Vesting Date. Except as specified in this Agreement, upon the termination of the
Recipient’s Continuous Service with the Company and its Related Entities, any
unvested portion of the Restricted Stock shall be forfeited and returned back to
the Company for no consideration.
(b)    [Acceleration of Vesting Upon Change in Control. [In the event a Change
in Control of the Company occurs during the Recipient’s Continuous Service, the
Restricted Stock subject to this Agreement shall become immediately vested as of
the date of the Change in Control.]
(c)    Acceleration of Vesting at Company Discretion. Notwithstanding any other
term or provision of this Agreement, the Committee shall be authorized, in its
sole discretion, based upon its review and evaluation of the performance of the
Recipient and of the Company, to accelerate the vesting of any shares of
Restricted Stock under this Agreement, at such times and upon such terms and
conditions as the Committee shall deem advisable.
(d)    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated:
(i)     “Non-Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that has not become vested pursuant to this Section 2.
(ii)     “Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that is and has become vested pursuant to this Section 2.
3.    Delivery of Restricted Stock.
(a)    Issuance of Stock Certificates and Legends. One or more stock
certificates evidencing the Restricted Stock shall be issued in the name of the
Recipient but shall be held and retained by the Records Administrator of the
Company until the date (the “Applicable Date”) on which the shares (or a portion
thereof) subject to this Restricted Stock award become Vested Shares pursuant to
Section 2 hereof, subject to the provisions of Section 4 hereof. All such stock
certificates shall bear the following legends, along with such other legends
that the Board or the Committee shall deem necessary and appropriate or which
are otherwise required or indicated pursuant to any applicable stockholders
agreement:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.


2
NY 245379733v2

--------------------------------------------------------------------------------



(b)    Stock Powers. The Recipient shall deposit with the Company stock powers
or other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become Vested Shares, on a form attached
hereto as Exhibit B. If the Recipient shall fail to provide the Company with any
such stock power or other instrument of transfer or assignment, the Recipient
hereby irrevocably appoints the Secretary of the Company as his
attorney-in-fact, with full power of appointment and substitution, to execute
and deliver any such power or other instrument which may be necessary to
effectuate the transfer of the Restricted Stock (or assignment of distributions
thereon) on the books and records of the Company. In addition, the Company may
require the spouse of the Recipient, if any, to execute and deliver to the
Company the Consent of Spouse in the form attached hereto as Exhibit C.
(c)    Delivery of Stock Certificates. On or after each Applicable Date, upon
written request to the Company by the Recipient, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Recipient as soon as administratively practicable
after the date of receipt by the Company of the Recipient’s written request. The
new certificate or certificates shall continue to bear those legends and
endorsements that the Company shall deem necessary or appropriate (including
those relating to restrictions on transferability and/or obligations and
restrictions under the Securities Laws).
4.    Forfeiture of Non-Vested Shares. If the Recipient’s Continuous Service
with the Company and the Related Entities is terminated for any reason, any
Shares of Restricted Stock that are not Vested Shares, and that do not become
Vested Shares pursuant to Section 2 hereof as a result of such termination,
shall be forfeited immediately upon such termination of Continuous Service and
revert back to the Company without any payment to the Recipient. The Committee
shall have the power and authority to enforce on behalf of the Company any
rights of the Company under this Agreement in the event of the Recipient’s
forfeiture of Non-Vested Shares pursuant to this Section 4.
5.    Rights with Respect to Restricted Stock.
(a)    General. Except as otherwise provided in this Agreement, the Recipient
shall have, with respect to all of the shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares, all of the rights of a holder of shares of
common stock of the Company, including without limitation (i) the right to vote
such Restricted Stock, (ii) the right to receive dividends, if any, as may be
declared on the Restricted Stock from time to time, and (iii) the rights
available to all holders of shares of common stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock
split‑up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be forfeited).
Any Shares issued to the Recipient as a dividend with respect to shares of
Restricted Stock shall have the same status and bear the same legend as the
shares of Restricted Stock and shall be held by the Company, if the shares of
Restricted Stock that such dividend is attributed to is being so held, unless
otherwise determined by the Committee. In addition, notwithstanding any
provision to the contrary herein, any cash dividends declared with respect to
shares of Restricted Stock subject to this Agreement shall be held in escrow by
the Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become Vested Shares, and in the event that
such shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well.
(b)    Adjustments to Shares. If at any time while this Agreement is in effect
(or Shares granted hereunder shall be or remain unvested while Recipient’s
Continuous Service continues and has not yet terminated or ceased for any
reason), there shall be any increase or decrease in the number of issued and
outstanding Shares of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such Shares, then and in that event, the Board or the Committee
shall make any adjustments it deems fair and appropriate, in view of such
change, in the number of shares of Restricted Stock then subject to this
Agreement. If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.
(c)    No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Restricted Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all


3
NY 245379733v2

--------------------------------------------------------------------------------



adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company; or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).
6.    Transferability. Unless otherwise determined by the Committee, the shares
of Restricted Stock are not transferable unless and until they become Vested
Shares in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Recipient. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become Vested Shares shall be void ab
initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.
7.    Tax Matters; Section 83(b) Election.
(a)    Section 83(b) Election. If the Recipient properly elects, within thirty
(30) days of the Date of Grant, to include in gross income for federal income
tax purposes an amount equal to the fair market value (as of the Date of Grant)
of the Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”), a form of which is attached hereto as Exhibit
A, the Recipient shall make arrangements satisfactory to the Company to pay to
the Company any federal, state or local income taxes required to be withheld
with respect to the Restricted Stock. If the Recipient shall fail to make such
tax payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be issued to the
Recipient under this Agreement) otherwise due to the Recipient any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.
(b)    No Section 83(b) Election. If the Recipient does not properly make the
election described in paragraph 7(a) above, the Recipient shall, no later than
the date or dates as of which the restrictions referred to in this Agreement
hereof shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof), and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be distributed to
the Recipient under this Agreement) otherwise due to Recipient any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.
(c)    Recipient’s Responsibilities for Tax Consequences. Tax consequences on
the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the Restricted Stock (including without
limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Recipient. The Recipient shall consult with his or her own
personal accountant(s) and/or tax advisor(s) regarding these matters, the making
of a Section 83(b) election, and the Recipient’s filing, withholding and payment
(or tax liability) obligations.
8.    Amendment, Modification & Assignment; Non-Transferability. This Agreement
may only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Recipient’s
rights hereunder) may not be assigned, and the obligations of Recipient
hereunder may not be delegated, in whole or in part. The rights and obligations
created hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.


4
NY 245379733v2

--------------------------------------------------------------------------------



9.    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
10.    Miscellaneous.
(a)    No Right to (Continued) Employment or Service. This Agreement and the
grant of Restricted Stock hereunder shall not confer, or be construed to confer,
upon the Recipient any right to employment or service, or continued employment
or service, with the Company or any Related Entity.
(b)    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.
(c)    Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law, rule or regulation, then such provision shall be construed
or deemed amended to conform to applicable law (or if such provision cannot be
so construed or deemed amended without materially altering the purpose or intent
of this Agreement and the grant of Restricted Stock hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).
(d)    No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Related Entity and the Recipient or any other person. To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Related Entity pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.
(e)    Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).
(f)    Interpretation. The Recipient accepts the Restricted Stock subject to all
of the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement or the Plan.
(g)    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
(h)    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 400 Arcola Road, P.O. Box 7000,
Collegeville, PA 19426, or if the Company should move its principal office, to
such principal office, and, in the case of the Recipient, to the Recipient’s
last permanent address as shown on the Company’s records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.
(i)    Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed


5
NY 245379733v2

--------------------------------------------------------------------------------



as the waiver of such right or remedy by such party, or as a bar to the exercise
of such right or remedy by such party, upon the occurrence of any subsequent
breach or violation.
(j)    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
[Signature page follows]


6
NY 245379733v2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the ____
day of _____________________, 201_.
COMPANY:
AGROFRESH SOLUTIONS, INC.
 
By:
 
 
 
Name:
 
 
 
Title:
 



Agreed and Accepted:
RECIPIENT:
By: __________________________________


7
NY 245379733v2

--------------------------------------------------------------------------------



EXHIBIT A
ELECTION UNDER SECTION 83(b)
OF THE U.S. INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:


1.
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:



Name:
 
Spouse:
 
Taxpayer I.D. No.:
 
Address:
 
 
 
Tax Year:
 



2.    The property with respect to which the election is made is described as
follows: __________________ (________) shares of the common stock (“Common
Shares”) of AgroFresh Solutions, Inc. (the “Company”).


3.     The date on which the property was transferred is ______________, 20__.


4.     The property is subject to the following restrictions:


The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Restricted Stock Agreement between me and the Company dated as
of ___________, 20__. This right lapses with regard to a portion of the Common
Shares based on my Continuous Service as an Employee, Consultant or Director
over time.


5.     The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $______________________.


6.     The amount (if any) paid for such property is: $0.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property. The
undersigned understands that the foregoing election may not be revoked.


Dated: ___________________, 20__


        
_______________________________________
Signature of Taxpayer


8
NY 245379733v2

--------------------------------------------------------------------------------



EXHIBIT B
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED I, __________________________, hereby sell, assign and
transfer unto _______________________________________(__________) shares of
common stock of AgroFresh Solutions, Inc. standing in my name of the books of
said corporation represented by Certificate Nos. ________ herewith and do hereby
irrevocably constitute and appoint _____________________________ to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.
This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between AgroFresh Solutions, Inc. and the undersigned
dated_________________, _______.




Dated: ________________, _______


        
 


Signature:
 
 


Print Name:
 

    










INSTRUCTIONS:


Please DO NOT fill in any blanks other than the signature lines.
The purpose of this assignment is to enable the Company to receive the return of
the shares of common stock as set forth in the Restricted Stock Agreement,
without requiring additional signatures on the part of the Recipient.




9
NY 245379733v2

--------------------------------------------------------------------------------



EXHIBIT C
CONSENT OF SPOUSE
I, ____________________, spouse of ___________________, have read and approve
the foregoing Restricted Stock Agreement (the “Agreement”). In consideration of
the Company’s grant to my spouse of the shares of common stock of AgroFresh
Solutions, Inc. as set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of common stock issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state or country of our residence as of the date of
the signing of the foregoing Agreement.




Dated: _______________, 20___


 
 
 
Signature of Spouse
 


Print Name:
 





10
NY 245379733v2